 

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN R. LEBESCH,

                    Plaintiff,                         JUDGMENT IN A CIVIL CASE
      v.
                                                              Case No. 18-cv-367-wmc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                    Defendant.


      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has been
rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

John R. Lebesch remanding this case for further proceedings under sentence four of

Section 205 of the Social Security Act, 42 U.S.C. § 405(g).




        s/ A. Wiseman, Deputy Clerk                                    10/23/2018
       Peter Oppeneer, Clerk of Court                                     Date




 
